Cite as 2014 Ark. 115

                   SUPREME COURT OF ARKANSAS
                                         No.   CR-13-362

RONALD DERON GREEN                                  Opinion Delivered March   13, 2014
                                APPELLANT
                                                    PRO SE MOTION FOR EXTENSION
V.                                                  OF TIME TO FILE APPELLANT’S
                                                    BRIEF [DESHA COUNTY CIRCUIT
                                                    COURT, NO. 21CR-10-18]
STATE OF ARKANSAS
                                  APPELLEE          HONORABLE SAM POPE, JUDGE

                                                    APPEAL DISMISSED; MOTION
                                                    MOOT.


                                        PER CURIAM

       In 2010, appellant Ronald Deron Green was found guilty by a jury of delivery of cocaine

and sentenced to 900 months’ imprisonment. The Arkansas Court of Appeals affirmed. Green

v. State, 2012 Ark. App. 158. It can be intimated from the record that appellant subsequently

filed a petition for postconviction relief based on ineffective assistance of counsel during the

sentencing phase of the trial and that the trial court granted the petition and vacated appellant’s

sentence. Subsequently, appellant was resentenced pursuant to a negotiated guilty plea, and a

sentence of 420 months’ imprisonment was imposed. The sentencing order, filed on November

20, 2012, reflects that appellant received 805 days of jail-time credit.

       On April 9, 2013, appellant filed a motion entitled, “Motion for Issuance of Amended

Sentence or, in the alternative, Motion to Correct Sentencing Order.” In the motion, appellant

asserted that, in the November 20, 2012 sentencing order, the trial court erroneously denied him

the benefit of 785 days of earned credit for meritorious good time. The trial court denied the

motion, finding that appellant was attempting to obtain good-time credit, which was a matter
                                      Cite as 2014 Ark. 115

to be resolved with the Arkansas Department of Correction. Appellant lodged an appeal in this

court from that order. Now before us is appellant’s motion for extension of time to file his

brief-in-chief.

       We need not consider the merits of the motion for extension of time because it is clear

from the record that appellant could not prevail if an appeal were permitted to go forward. An

appeal from an order that denied a petition for postconviction relief will not be allowed to

proceed where it is clear that the appellant could not prevail. Holliday v. State, 2013 Ark. 47 (per

curiam); Bates v. State, 2012 Ark. 394 (per curiam); Martin v. State, 2012 Ark. 312 (per curiam).

       In the motion, appellant asserted that, prior to resentencing, he had earned 785 days of

good-time credit for the 805 days that he had been incarcerated, and he contended that he was

entitled to an amended or corrected sentencing order giving him the benefit of this earned good-

time credit. We have consistently held that, regardless of the label placed on a pleading by

appellant, a pleading that mounts a collateral attack on a judgment is governed by the provisions

of our postconviction rule, Arkansas Rule of Criminal Procedure 37.1. Holliday, 2013 Ark. 47;

see Ark. R. Crim. P. 37.2(b) (2012) (“All grounds for post-conviction relief from a sentence

imposed by a circuit court, including claims that a sentence is illegal or was illegally imposed,

must be raised in a petition under this rule.”).

       As recognized by the trial court, appellant’s request for relief was directed toward the

calculation of his accrual of meritorious good time. Meritorious good time does not actually

reduce the length of a sentence; instead, meritorious good-time credit is applied to an inmate’s




                                                   2
                                       Cite as 2014 Ark. 115

transfer-eligibility date.1 Gardner v. Hobbs, 2013 Ark. 439 (per curiam); Ark. Code Ann. § 12-29-

201 (Repl. 1995). The determination of parole eligibility is solely within the province of the

Arkansas Department of Correction. Pitts v. Hobbs, 2013 Ark. 457 (per curiam).

       In any event, to the extent that appellant’s claim can be construed as one for modification

of his sentence and thereby fall within the purview of Rule 37.1, the motion was untimely

pursuant to the provisions of the Rule. Pursuant to Rule 37.2, when an appellant enters a plea

of guilty, a petition must be filed within ninety days of the date that the judgment was entered

of record. Ark. R. Crim. P. 37.2(c)(i). The time limitations imposed in Rule 37.2(c) are

jurisdictional in nature, and, if they are not met, the trial court lacks jurisdiction to grant

postconviction relief. Stanley v. State, 2013 Ark. 483 (per curiam); Talley v. State, 2012 Ark. 314

(per curiam). The motion before the trial court was not timely filed; thus, the trial court had no

jurisdiction to grant the relief sought. Where the trial court lacks jurisdiction, the appellate court

also lacks jurisdiction. Holliday, 2013 Ark. 47; Winnett v. State, 2012 Ark. 404 (per curiam).

       Appeal dismissed; motion moot.

       Ronald Deron Green, pro se appellant.

       No response.




       1
         Appellant did not seek additional jail-time credit based on time served, which we have
held is a request for modification of sentence imposed in an illegal manner and can be raised in
a proceeding pursuant to Arkansas Rule of Criminal Procedure 37.1. See Pineda v. Norris, 2009
Ark. 471 (per curiam).

                                                  3